JUDGE DUNN
dissenting.
1 25 The majority concludes that a district court has no discretion to determine who the prevailing applicant is under the fee-shifting provision in the Colorado Open Records Act (CORA), section 24-72-201 et. seq., C.R.S. 2018. Because I disagree with this conclusion, I respectfully dissent.
126 Parties ordinarily must bear the expense of their own attorney fees. Alyeska Pipeline Serv. Co. v. Wilderness Soc'y, 421 U.S. 240, 247, 95 S.Ct. 1612, 44 L.Ed.2d 141 (1975). Under this so-called "American Rule," attorney fees are not awarded to a prevailing party absent explicit statutory au*872thority. City of Wheat Ridge v. Cerveny, 913 P.2d 1110, 1114 (Colo.1996). To further advance the American Rule, statutes permitting fee awards are "narrowly construed." Crandall v. City & Cnty. of Denver, 238 P.3d 659, 662 (Colo.2010).
27 CORA contains an explicit fee-shifting provision. In particular, CORA provides that if a request to inspect documents is denied, the requesting party "may apply to the district court ... for an order directing the custodian of such record to show cause why the custodian should not permit the inspection of such record." § 24-72-204(5), C.R.S.2013. And "[uJnless the court finds that the denial of the right of inspection was proper, it shall order the custodian to permit such inspection and shall award court costs and reasonable attorney fees to the prevailing applicant." Id.
1128 I have no quarrel with the majority's conclusion that fees are mandatory under CORA's fee-shifting statute. § 24-72-204(5); see also Colo. Republican Party v. Benefield, 337 P.3d 1199, 1204 (Colo.App.2011) (cert. granted 2012 WL 4478961, Sept. 24, 2012) (an award of attorney fees is mandatory under CORA if the custodian's denial was not proper and if the party requesting disclosure prevailed). Indeed, the plain language of the statute compels such a conclusion onee the prerequisites to a fee award are satisfied. See § 24-72-204(5). I part company with the majority, however, on whether a district court first has discretion to determine whether the applicant is "prevailing" before awarding the mandatory fees. In my view, a district court does have such discretion. See, e.g., Anderson v. Pursell, 244 P.3d 1188, 1194 (Colo.2010) (determination of whether a party is "prevailing," for the purposes of a fee-shifting provision is a discretionary decision for the district court); accord Bedard v. Martin, 100 P.3d 584 (Colo.App.2004).
129 First, the plain language of CORA's fee-shifting statute reflects the legislature's intent that an applicant must prevail to be entitled to a mandatory fee award. Yet, the majority construes sections 24-72-204(5) and 24-172-206(a), C.R.9.2013, as creating a binary choice: either the court finds for the custodian or it necessarily awards attorney fees if the applicant ultimately obtains a single document, no matter the context or how the document was obtained. In my view, this interpretation renders the term "prevailing" superfluous and without meaning. See Colo. Water Conservation Bd. v. Upper Gunnison River Water Conservancy Dist., 109 P.3d 585, 597 (Colo.2005) (when examining a statute's language, we must give effect to every word; we do not presume that the legislature used language idly and with no intent that meaning should be given to the language).
130 If the legislature intended to award fees to any applicant who ultimately obtains a document under CORA, it would have plainly said so. Ruiz v. Hope for Children, Inc., 2013 COA 91, ¶ 14, 352 P.3d 983 (had the legislature intended to include a certain provision, limitation, or requirement, it would have expressly done so). For example, it could simply have eliminated the term prevailing from CORA's fee-shifting provision. Or it could have expanded the definition of "prevailing" to include an applicant who ultimately obtains a document even in the absence of a court order requiring such disclosure. I am not inclined to expand the definition of "prevailing" where the legislature did not, particularly in light of the fact that fee-shifting statutes should be narrowly construed. See, e.g., Crandall, 238 P.3d at 662.
31 It is of course within the legislative province to divest courts of discretion to determine who prevailed for purposes of fee awards. And at least one legislature has opted not to include the term prevailing in its open records fee-shifting statute. See Althouse v. Palm Beach Cnty. Sheriff's Office, 92 So.3d 899, 902 (Fla.Dist.Ct.App.2012) (Florida's open records statute "makes no mention that the Petitioner must be the prevailing party to be awarded costs ..."). The Colorado legislature, however, expressly retained the requirement that an applicant must prevail before it is entitled to a fee award.
1 32 Second, CORA's fee-shifting provision *873was added in 2001.1 At that time, settled authority existed that vested district courts with considerable discretion to determine whether a party is prevailing for purposes of a fee-shifting statute or contractual provision. Dennis I. Spencer Contractor, Inc. v. City of Aurora, 884 P.2d 326, 328, 336 n.6 (Colo.1994) (determination of which party prevailed for purposes of a contractual fee-shifting provision is within the discretion of the trial court); Husband v. Colo. Mountain Cellars, Inc., 867 P.2d 57, 61-62 (Colo.App.1993) (trial court has discretion to determine a prevailing party under fee-shifting provision).
1 33 Because the legislature is presumed to be aware of judicial interpretations in areas in which it legislates, we assume the legislature adopts the construction which has been judicially placed "on particular language when such language is employed in subsequent legislation." Vaughan v. McMinn, 945 P.2d 404, 409 (Colo.1997). The fact that the legislature did not modify this precedent and deprive courts of discretion to determine if an applicant prevailed when it enacted CORA's fee-shifting provision, persuades me that it did not intend to do so.2
€34 I therefore do not agree with the majority's assessment that, had the legislature intended district courts to have the discretion to determine whether a party prevailed, it would have said so directly.
35 Rather, if the legislature intended to reject established precedent and to strip district courts of discretion to determine who prevailed for purposes of awarding fees, the statute would simply read: "Unless the court finds that the denial of the right of inspection was proper, it shall order the custodian to permit such inspection and shall award costs and reasonable attorney fees to the applicant."
1 36 Here, the district court properly considered the litigation in its entirety and concluded that Marks was not a prevailing applicant for several reasons. First, Marks obtained a single unvoted ballot in response to her second CORA request. She never obtained any documents in response to her original broad CORA request. See Archer v. Farmer Bros. Co., 90 P.3d 228, 231 (Colo.2004) (in cases involving more than one claim, some of which are successful and some of which are not, a district court may decline to find a prevailing party). Second, because Marks' request came within twenty days of an election, the district court concluded that Reno correctly informed Marks that her request could not be granted at that time.1 36 Here, the district court properly considered the litigation in its entirety and concluded that Marks was not a prevailing applicant for several reasons. First, Marks obtained a single unvoted ballot in response to her second CORA request. She never obtained any documents in response to her original broad CORA request. See Archer v. Farmer Bros. Co., 90 P.3d 228, 231 (Colo.2004) (in cases involving more than one claim, some of which are successful and some of which are not, a district court may decline to find a prevailing party). Second, because Marks' request came within twenty days of an election, the district court concluded that Reno correctly informed Marks that her request could not be granted at that time.3Third, the court found that Marks received a single ballot at least in part as a result of the passage of House Bill 12-1036, not due to the litigation.4 See Diffenderfer v. Gomez-Colon, 587 F.3d 445, 453-54 (1st Cir.2009) (a party is not a prevailing party when the lawsuit is resolved by legislation that renders the case moot before a judgment is entered on the party's behalf); Halloran v. State, Div. of Elections, 115 P.3d 547, 552 (Alaska 2005) (where legislative action renders a case moot, a court should not find that a party prevailed for the purposes of a fee-shifting provision absent the very clearest expression of legislative intent). And finally, Marks never obtained a favorable court order or judgment; rather, the Clerk voluntarily disclosed the ballot. Yet the plain language of CORA's fee-shifting statute uses "prevailing" in a context *874that confirms that the existence of judicial relief or action is required. § 24-72-204(5) (unless the court "finds" a denial was proper, it shall "order" an inspection and "shall award" costs and fees). Because the district court neither made any findings nor entered any orders, Marks could not be a prevailing applicant. See Buckhannon Bd. & Care Home, Inc. v. West Virginia Dep't of Health, 532 U.S. 598, 121 S.Ct. 1835, 149 L.Ed.2d 855 (2001) (requiring either a judgment on the merits or a court-ordered consent decree to prevail for purposes of a fee-shifting statute); Benefield, 337 P.3d at 1206 ("a prevailing applicant is one who obtains an order directing 'the custodian to permit ... inspection' of a given public record"; where the court orders inspection, the applicant has prevailed).
T37 In sum, I believe CORA requires a district court to find that an applicant is "prevailing" before awarding attorney fees. And I further believe that district courts have discretion to make such a determination based upon the course of the litigation, the relief sought, and the ultimate outcome. Because I do not believe the district court abused its discretion in concluding that Marks was not the prevailing applicant for purpose of CORA's fee-shifting provision, I would affirm the district court's denial of Marks' request for attorney fees.
38 I therefore respectfully dissent.

. Ch. 286, sec. 3, § 24-72-204, 2001 Colo. Sess. Laws 1074.


. To the extent the majority rightfully expresses concern about potentially abusive conduct by custodians, I note that statutes and rules are in place to address such conduct. See § 13-72-102, C.R.S.2013; C.R.C.P. 11; see also Buckhannon Bd. & Care Home, Inc. v. West Virginia Dep't of Health, 532 U.S. 598, 610, 121 S.Ct. 1835, 149 L.Ed.2d 855 (2001) (where the meaning of "prevailing party" as used in a fee-shifting statute is clear, it is not necessary to determine in which way policy arguments cut).


. See § 24-72-203, C.R.$.2013 (permitting custodians to make special rules regarding the inspection of records as are necessary for the protection of records and to prevent interference with the regular duties of the custodian); see also Public Records General Policy of Chaffee County, Colorado (permitting the Clerk to delay processing an unduly broad CORA request made within twenty days of an upcoming election).


. At the fee hearing, the Clerk testified that she disclosed the ballot after the passage of House Bill 12-1036, which set forth guidance for county clerks regarding what ballots could be disclosed and procedures for the disclosure of such ballots.